                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA,

       Plaintiff,

v.                                                                         Civ. No. 19-516 MV/GJF

MARGARET DUBBIN and
MARK DUBBIN,

       Defendants.


                   ORDER ADOPTING MAGISTRATE JUDGE’S
              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       This matter comes before the Court on Judge Fouratt’s Proposed Findings and

Recommended Disposition (the “PFRD”), [Doc. 14], filed September 17, 2019. In the PFRD,

Judge Fouratt recommended that Plaintiff’s Motion for Default Judgment [Doc. 11], be granted

and that the Clerk of Court be directed to enter judgment against Defendants in the sum certain

amount of $210,929.40. See Doc. 14. On its final page, the PFRD cautioned the parties about the

affirmative obligation to file objections to the PFRD within 14 days in order to preserve their right

to further review. Id. at 6 (stating in bold-face that a “party must file any objections with the Clerk

of the District Court within the fourteen-day period of that party wants to have appellate review of

the proposed findings and recommended disposition. If no objections are filed, no appellate review

will be allowed.”). No objections have been filed and the deadline of October 1, 2019, has passed.

The recommendations of Judge Fouratt are therefore adopted by this Court.
       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Default Judgment [Doc. 11],

be GRANTED and that the Clerk of Court be directed to enter judgment against Defendants in

the sum certain amount of $210,929.40.



                                         ________________________________________
                                         MARTHA VAZQUEZ
                                         United States District Judge
